IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
EUGENE MOROZOV and MEM CONSULTING INC.,

                                Plaintiffs,

         against
                                                        CIVIL ACTION NO.: 18 Civ. 3421 (GBD) (SLC)

                                                                          ORDER
ICOBOX HUB INC., ICOBOX, ALEX MOSKOVSKY,
and NICKOLAY EVDOKIMOV,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         With respect to Plaintiffs’ motion for default judgment (ECF No. 72), which includes

a request for attorneys’ fees, Plaintiffs’ counsel is directed to file invoices, redacted if

necessary, for the work performed for Plaintiffs in this case by Thursday, April 16, 2020.


Dated:             New York, New York
                   April 2, 2020

                                                     SO ORDERED
